PER CURIAM.
Epitomized Opinion
This was an action for breach of warranty. Davis purchased certain goods of defendant company by description. After the goods were received by the buyer, substantial payments were made upon the bill by buyer without making any complaint as to their quality. Four months after their receipt the buyer notified the seller that the goods were of inferior quality and .that he did not intend to keep them. The jury found for the plaintiff buyer, i. e., that notice of rejection was given within a reasonable length of time. The court of appeals in reversing this judgment held:
1. The question of whether or not the buyer has, within a reasonable time, given to the seller such notice of breach of warranty is a question for the jury to determine unless the facts and all reasonable
. inferences are such that the court can say that reasonable minds should not differ.
2. The finding of the jury that notice was given within a reasonable length of time was manifestly against the weight of the evidence.